          Case 2:18-cr-00049-cr Document 68 Filed 12/04/18 Page 1 of 15




                           UNITED STATES DISTRICT COURT
                                     FOR THE
                                                                           2n1a DEC -l+ AM II: 53
                               DISTRICT OF VERMONT

UNITED STATES OF AMERICA,                        )
                                                 )
                v.                               )             Case No. 2:18-cr-00049
                                                 )
ANGELO PETER EFTHIMIATOS,                        )
                                                 )
       Defendant.                                )

                       OPINION AND ORDER
              DENYING DEFENDANT'S MOTION IN LIMINE
     TO EXCLUDE STATEMENTS OBTAINED IN VIOLATION OF MIRANDA
                                         (Doc. 54)
       Defendant Angelo Peter Efthimiatos is charged with knowingly piloting an aircraft
without an airman's certificate in violation of 49 U.S.C. § 46306(b)(7). Pending before
the court is Defendant's motion in limine to exclude statements obtained in violation of
Miranda v. Arizona, 384 U.S. 436 (1966). Defendant seeks to suppress statements he
made while on the airport's tarmac and in a law enforcement vehicle on the grounds that
law enforcement agents subjected him to custodial interrogation without informing him
of his Miranda rights. In addition, Defendant asserts that certain post-arrest statements
were obtained impermissibly from him after he invoked his right to counsel. In an
expedited response, the government opposed the motion. The court held an evidentiary
hearing on November 29, 2018 at which Drug Enforcement Agency ("DEA") Special
Agent ("SA") Brandon Hope testified. The court took the motion under advisement as of
the hearing date.
       The government is represented by Assistant United States Attorneys Eugenia A.
Cowles and Nicole P. Cate. Defendant is represented by Craig S. Nolan, Esq.
I.     Findings of Fact.
       The court finds the following facts have been established by a preponderance of
the evidence.
          Case 2:18-cr-00049-cr Document 68 Filed 12/04/18 Page 2 of 15




       On the evening of April 9, 2018 at approximately 9:00 p.m., two DEA SAs with
authority to enforce violations of Title 49 of the U.S. Code and a Drug Task Force Agent
("TF A") arrived at the Rutland-Southern Vermont Regional Airport (the "Airport"), a
small airport in central Vermont with only two runways. At the time, the Airport was
closed to the public. In order to access the controlled portion of it, the agents obtained an
access card from Airport authorities. Earlier that day, at approximately 6:38 p.m., SA
Hope had been notified that a Piper Saratoga aircraft with tail number N4563F (the
"Aircraft") was leaving the Airport and appeared to be en route to either Nantucket or
Martha's Vineyard.
       At the time of their arrival at the Airport, the agents were investigating whether
Defendant was piloting the Aircraft for several reasons. Because of his prior conviction
in the Southern District of Iowa ("S.D. Iowa") for transportation of marijuana with an
aircraft, the agents were concerned that Defendant might be smuggling money or
contraband. They were also aware that Defendant's airman's certificate had been
revoked as a result of his S.D. Iowa conviction and thus believed that, if he was piloting
the Aircraft, he was doing so without a license. Finally, they knew that Defendant was
on supervised release for his S.D. Iowa conviction and that he had conditions associated
with that supervision which prohibited him from leaving the District of Vermont without
his probation officer's prior permission.
       When the agents entered the controlled access portion of the Airport, they found a
vehicle associated with Defendant parked nearby. The agents established a position
behind a building and awaited the return of the Aircraft. At approximately 11 :54 p.m.,
SA Hope was notified that the Aircraft was approaching the Airport, the first aircraft they
had seen take off or land since their arrival. SA Hope watched as the Aircraft passed
over the Airport, turned around, and activated the runway lights. The Aircraft landed at
approximately 12:15 a.m. on April 10, 2018 and an individual who appeared to be
Defendant (based on photographs the agents had viewed) emerged from the Aircraft.
Defendant proceeded in the direction of his vehicle. When he saw the three agents
approaching him, Defendant seemed momentarily startled and asked who was there.

                                              2
             Case 2:18-cr-00049-cr Document 68 Filed 12/04/18 Page 3 of 15




TFA John McGarghan called out in a loud voice, identifying the three agents as law
enforcement officers and advising that they were there to conduct a "ramp check." At the
time, all three agents were dressed in civilian clothing. Although they were likely armed,
their weapons were neither displayed nor brandished.
         SA Hope asked Defendant his name and Defendant responded "Angelo." When
asked, he produced a driver's license and an airman's certificate but stated he did not
have his medical certificate. Other than accepting the licenses from Defendant's hand
and returning them, the agents did not physically touch Defendant at this time. When
asked if his airman's certificate was valid, Defendant replied that it was. Defendant
showed the agents photos on his cell phone that depicted the work he was doing on the
Aircraft. When SA Hope advised Defendant that he was going to step away and verify
his airman's certificate with the Federal Aviation Administration, 1 Defendant informed
DEA SA Kevin Kadish that something "funny" had happened with his license and that it
had been revoked for transporting marijuana with an aircraft. He stated it had since been
"taken care of' through a lawyer in Pennsylvania. SA Kadish asked about the S.D. Iowa
conviction and asked if Defendant had permission to leave the State of Vermont.
Defendant replied that he did not have permission and had left a couple of times.
Defendant expressed concern that if the S.D. Iowa judge who sentenced him found out he
was flying without a license, she would "screw" him.
         The tone of the conversation on the tarmac was consistently conversational and
Defendant freely volunteered information to the agents. Defendant was not advised that
his arrest was imminent. Correspondingly, he was not told he was free to leave. This
portion of the agents' encounter with Defendant was neither audio nor video recorded.
         The conversation on the tarmac lasted less than ten minutes before Defendant
advised the agents that he was feeling ill. He sat down on the tarmac and may have lied
down on it as well. Because of the frigid temperature, the agents suggested they continue
their conversation in a vehicle. Defendant agreed and helped the agents move TFA


1
    This was apparently a ruse as SA Hope did not make the call.
                                                 3
          Case 2:18-cr-00049-cr Document 68 Filed 12/04/18 Page 4 of 15




McGarghan's car into the controlled access area with Defendant's access card. Although
SA Hope does not recall whether Defendant was patted down for weapons before getting
into TFA McGarghan's vehicle, he credibly testified that it would be standard operating
procedure to do so.
       SA Kadish got into the front passenger seat next to TFA McGarghan and
Defendant sat in the back seat with SA Hope. Defendant was not handcuffed at this time
or physically touched by the agents. When Defendant entered the vehicle, SA Hope
activated a digital recorder. He summarized what Defendant had told them and asked
further questions about the status of Defendant's airman certificate. Defendant admitted
that he was merely in the process of getting it reinstated and that he was working with his
attorney "Joseph" from Pennsylvania but he could not provide his attorney's last name.
The conversation continued in a conversational manner with Defendant volunteering
information and frequently interrupting the agents. Defendant asked if there was
anything the agents wanted to ask him. He stated he wanted to get his bags out of the
Aircraft and put them in this vehicle and the agents agreed that he could do so.
       SA Hope asked for Defendant's consent to search the Aircraft and it was granted.
Defendant and the agents left the vehicle and Defendant assisted the agents in searching
the Aircraft by opening up the locked hatch and other compartments. No drugs or
contraband were found. When the search of the Aircraft was completed, Defendant was
informed that he was under arrest for flying without a license and handcuffed. Defendant
asked that his own vehicle be moved outside the controlled access area so that his wife
could pick it up. This request was granted. He was permitted to call his wife to explain
that he had been arrested.
       Upon his arrest, Defendant was read Miranda warnings by SA Hope from a card.
He did not invoke his right to silence or his right to counsel. He was not questioned at
that time. Thereafter, TFA McGarghan transported Defendant as far as Vergennes,
Vermont. En route, they engaged in casual conversation during which Defendant said
nothing substantive regarding the grounds for his arrest. In Vergennes, because there had
been a temporal interlude and because he would now be transporting Defendant, SA

                                             4
         Case 2:18-cr-00049-cr Document 68 Filed 12/04/18 Page 5 of 15




Hope again provided Miranda warnings. In doing so, he and Defendant engaged in the
following colloquy which was digitally recorded:
             Agent Hope: We can take care of that here in a second. Just give
      me one second. So I just want to just read you Miranda again just real
      quick, if you're okay with that, since it was a little bit.
             So, again, before we ask you any questions, you must understand
      that you have the right to remain silent. Do you understand that?
             Mr. Efthimiatos: I do.
             Agent Hope: Okay. Anything you say can and- can be used
      against you in court. Do you understand that?
             Mr. Efthimiatos: I do.
             Agent Hope: All right. You have the right to, to talk to a Lawyer
      for advice before I ask you questions, and to have a Lawyer with you
      during questioning.
             Mr. Efthimiatos: Okay.
             Agent Hope: All right. Do you understand that?
             Mr. Efthimiatos: I do.
            Agent Hope: Okay. If you cannot afford a Lawyer, one will be
      appointed for you, before a - any questioning, if you wish.
             Mr. Efthimiatos: Okay.
             Agent Hope: Do you understand?
             Mr. Efthimiatos: I do.
             Agent Hope: Okay. Are you willing to answer any questions?
            Mr. Efthimiatos: I, I am willing to answer questions. But I do
      want an, an Attorney, also.
             Agent Hope: I - I'm sorry. What do you -
             Mr. Efthimiatos: I do want an Attorney, also. But I am very
      willing to answer questions.
             Agent Hope: So, do you want an Attorney with you right now,
      before we start talking?
             Mr. Efthimiatos: Is that -


                                           5
   Case 2:18-cr-00049-cr Document 68 Filed 12/04/18 Page 6 of 15




      Agent Hope: Like, would you like to consult with an Attorney? I
mean, we're driving right now, obviously. But -
       Mr. Efthimiatos: Right.
       Agent Hope: -- I mean, would you like to consult with -
       Mr. Efthimiatos: Are you going to interview me at the, at the jail?
       Agent Hope: No, no, not-this is more so - I guess, right now, this
is more of a conversation. It's, it's not really - it's more to just having a
back-and-forth conversation. But I want you to be aware of your rights.
       Mr. Efthimiatos: Okay.
       Agent Hope: That's really what it is.
       Mr. Efthimiatos: I understand.
       Agent Hope: So, do you - would you prefer to have an Attorney
with you before we do that? Would you prefer to -
       Mr. Efthimiatos: We can have-
       Agent Hope: - talk to an Attorney -
       Mr. Efthimiatos: - a back-and-forth conversation.
       Agent Hope: That's okay-
       Mr. Efthimiatos: Sure.
       Agent Hope: - with you?
       Mr. Efthimiatos: Yes.
       Agent Hope: Okay. All right.
       Mr. Efthimiatos: You're recording this?
       Agent Hope: Huh? I am.
       Mr. Efthimiatos: Okay.
       Agent Hope: Yeah. So, just so that way there's no mistake, you
know, what you said or anything, and no one's putting words in your
mouth, or anything like that. All right. So - and because I'm driving and I
don't want to -
       Mr. Efthimiatos: Right.
      Agent Hope: - I don't want to take notes while I'm driving. So, are
you comfortable, first of all, with the heat and everything?

                                      6
   Case 2:18-cr-00049-cr Document 68 Filed 12/04/18 Page 7 of 15




       Mr. Efthimiatos: I'm so cold. It's ridiculous.
       Agent Hope: I'm trying to turn it up. I have you like -
       Mr. Efthimiatos: I, I know. I'm, I'm -
       Agent Hope: Yeah.
       Mr. Efthimiatos: But I know you're probably just-
       Agent Hope: No, I don't do that.
       Mr. Efthimiatos: - suffering-
        Agent Hope: No, actually, believe it or not, I'm actually- I'm
always cold. I'm probably - like I tell people all the time, even in my
office, I'm always cold. So, I'm a little warm right now, but I'm always -
       Mr. Efthimiatos: You're based out of Burlington?
       Agent Hope: I am. Yeah. Yeah.
      Mr. Efthimiatos: Are you going to let me use that, so I can switch
upthatphone,phone?
       Agent Hope: Yeah, yeah. We will, we will take care of that. But
we will - I can talk to you [indiscernible]. Well, I can - I guess we can talk
about it right now. You're talking about your phone, right?
       Mr. Efthimiatos: I am.
       Agent Hope: Okay. So, with your phone, I don't plan on giving it
back to anyone but you.
       Mr. Efthimiatos: Yeah. But that may not -
       Agent Hope: But just in case -
       Mr. Efthimiatos: Yes.
       Agent Hope: - I can - we can change your password.
       Mr. Efthimiatos: Yes, I would like that.
       Agent Hope: All right. Is it -
       Mr. Efthimiatos: I will give you the password.
       Agent Hope: - is it okay for us to download your phone, and, like,
just download the contents of your phone, just to make sure that there's no
drug conversation, or anything like that, on it?



                                        7
            Case 2:18-cr-00049-cr Document 68 Filed 12/04/18 Page 8 of 15




             Mr. Efthimiatos: As long as you're looking solely for drug
       conversation, go for it. You can download what you want.
               Agent Hope: What does - what do you mean by that, like -
             Mr. Efthimiatos: If you're looking for drug conversation, there is
       no drug conversation.
               Agent Hope: Okay.
             Mr. Efthimiatos: I don't sell drugs. I don't do drugs. I have
       nothing to do with any kind of drugs.
(Doc. 58-3 at 3-7.) Defendant and SA Hope engaged in a further discussion in a
conversational tone with Defendant continuing to volunteer information and interrupt
frequently.
II.    Conclusions of Law and Analysis.
       A.      Whether Defendant was in Custody for Miranda Purposes While on the
               Tarmac.
       Defendant argues that he was subjected to custodial interrogation while he was
speaking to agents on the tarmac, and that because he was not informed of his Miranda
rights at that time, the statements he made should be suppressed. Defendant contends
that "[n]ext to handcuffs, being surrounded by three government law enforcement agents
at night with no other persons present and then being confined in the backseat of a
government vehicle is probably the most recognizable indicia of a formal arrest." (Doc.
54 at 5.)
       The Fifth Amendment to the United States Constitution guarantees that "[n]o
person shall be ... compelled in any criminal case to be a witness against himselfI. ]"
U.S. Const. amend. V. To effectuate this right, "the prosecution may not use statements,
whether exculpatory or inculpatory, stemming from custodial interrogation of the
defendant unless it demonstrates the use of procedural safeguards effective to secure the
privilege against self-incrimination." Miranda, 384 U.S. at 444.
       The question of "whether a suspect is 'in custody' is an objective inquiry." JD.B.
v. North Carolina, 564 U.S. 261, 270 (2011). The analysis begins "by asking whether a
reasonable person would have thought he was free to leave the police encounter at issue.

                                             8
          Case 2:18-cr-00049-cr Document 68 Filed 12/04/18 Page 9 of 15




If the answer is yes, the Miranda inquiry is at an end; the challenged interrogation did not
require advice of rights." United States v. Newton, 369 F.3d 659, 672 (2d Cir. 2004). If,
however, "a reasonable person would not have thought himself free to leave," the court
must determine whether "a reasonable person would have understood his freedom of
action to have been curtailed to a degree associated with formal arrest." Id. An
individual is in custody for purposes of Miranda "[o]nly if the answer to this second
question is yes[.]" Id. In conducting this inquiry, the court must consider "all of the
circumstances surrounding the interrogation[.]" JD.B., 564 U.S. at 270-71 (quoting
Stansburyv. California, 511 U.S. 318,322 (1994) (percuriam)).
       Those circumstances include, inter alia, the interrogation's duration; its
       location (e.g., at the suspect's home, in public, in a police station, or at the
       border); whether the suspect volunteered for the interview; whether the
       officers used restraints; whether weapons were present and especially
       whether they were drawn; [and] whether officers told the suspect he was
       free to leave or under suspicion[.]
United States v. FNU LNU, 653 F.3d 144, 153 (2d Cir. 2011).
       "[T]here are three types of encounters between police and individuals, each with
different ramifications under the Fourth Amendment." United States v. Glover, 957 F.2d
1004, 1008 (2d Cir. 1992). "The first type is a consensual encounter whereby an
individual willingly agrees to speak to law enforcement personnel. Such contact may be
initiated by the police without any objective level of suspicion and does not, without
more, amount to a seizure" under the Fourth Amendment. Id. (internal quotation marks
and citation omitted). "Even when law enforcement officers have no basis for suspecting
a particular individual, they may pose questions, ask for identification, and request
consent to search luggage-provided they do not induce cooperation by coercive means."
United States v. Drayton, 536 U.S. 194,201 (2002).
       "The second type of encounter[]" is "a limited investigative stop" pursuant to
Terry v. Ohio, 392 U.S. 1 (1968) and must be justified by "a reasonable suspicion
supported by articulable facts that criminal activity may be afoot." Glover, 957 F.2d at




                                               9
         Case 2:18-cr-00049-cr Document 68 Filed 12/04/18 Page 10 of 15




1008 (internal quotation marks omitted). "[S]uch investigative detentions are 'seizures'
under the Fourth Amendment[.]" Id.
       Finally, there is an arrest, which "must be based on probable cause." Id. Here,
Defendant does not challenge probable cause for his arrest.
       The relevant factors for identifying whether and what type of a seizure has
occurred include:
       the threatening presence of several officers; the display of a weapon;
       physical touching of the person by the officer; language or tone indicating
       that compliance with the officer was compulsory; prolonged retention of a
       person's personal effects, such as airplane tickets or identification; and a
       request by the officer to accompany him to the police station or a police
       room.
Gilles v. Repicky, 511 F.3d 239, 245 (2d Cir. 2007) (internal quotation marks omitted).
       During the initial encounter on the tarmac, the interactions between the agents and
Defendant took the form of a Terry stop. See United States v. Padilla, 548 F .3d 179, 186
(2d Cir. 2008) ("Under Terry, a police officer may briefly detain an individual for
questioning if the officer has a reasonable suspicion that the individual is, has been, or is
about to be engaged in criminal activity.") (internal quotation marks omitted). A Terry
stop "must be 'justified at its inception."' United States v. Freeman, 735 F.3d 92, 96 (2d
Cir. 2013) (quoting Terry, 392 U.S. at 20). "[T]he amount of suspicion needed to justify
[a Terry stop] is less than a 'fair probability' of wrongdoing, and 'considerably less than
proof of wrongdoing by a preponderance of the evidence."' Padilla, 548 F .3d at 186-87
(quoting United States v. Sokolow, 490 U.S. 1, 7 (1989)). An officer must have "a
'particularized and objective basis' for suspecting legal wrongdoing." United States v.
Arvizu, 534 U.S. 266,273 (2002) (quoting United States v. Cortez, 449 U.S. 411, 417-18
(1981)). Additionally, the stop and inquiry must be "reasonably related in scope to the
justification for their initiation." Berkemer v. McCarty, 468 U.S. 420, 439 (1984)
(quoting Terry, 392 U.S. at 29).
       When the agents encountered Defendant on the tarmac, they had a reasonable and
articulable suspicion that Defendant had been flying the Aircraft without a license in


                                              10
            Case 2:18-cr-00049-cr Document 68 Filed 12/04/18 Page 11 of 15




violation of federal law. At no point during this brief conversation did the agents use
physical restraints or a threat of force and at no point did they tell Defendant that he was
under arrest or that he was not free to leave. The fact that this interaction involved three
officers and took place at night is insufficient to render their questioning custodial in
nature. There was no apparent restraint on Defendant's freedom of movement beyond
the presence of the agents. The ramp check was performed by law enforcement agents
dressed in civilian clothing, was brief in duration, and did not extend beyond the scope
justified by their reasonable suspicion. Based on the totality of the circumstances,
Defendant was not in custody during his conversation with the agents on the tarmac. See
Maryland v. Shatzer, 559 U.S. 98, 113 (2010) ("the temporary and relatively
nonthreatening detention involved in a traffic stop or Terry stop does not constitute
Miranda custody") (citation omitted). His motion to suppress on this basis is therefore
DENIED.
       B.       Whether Defendant was in Custody for Miranda Purposes While
                Seated in TFA McGarghan's Vehicle.
       After the conversation on the tarmac, Defendant moved at the agents' suggestion
into TFA McGarghan's vehicle due to the frigid temperature. The mere fact that
Defendant was in a government vehicle does not mandate a finding that he was in
custody. See United States v. Santillan, 902 F.3d 49, 61 (2d Cir. 2018) (concluding
defendant who was "questioned, frisked, and asked to sit in the back of a police car[]"
was not in custody for purposes of Miranda); United States v. Rakowski, 714 F. Supp.
1324, 1335 (D. Vt. 1987) (holding defendant was not in custody where he entered the
agent's vehicle voluntarily); but see United States v. Valentine, 657 F. Supp. 2d 388, 391
(W.D.N.Y. 2009) ("The mere fact that [defendant] was not physically forced into the
[police] vehicle does not mean that he could reasonably have believed that he had much
choice in the matter."). Defendant walked to and from the vehicle independently. While
in the vehicle, the agents and Defendant continued their conversation based on
information that Defendant provided which warranted further investigation. At the
conclusion of the relatively brief conversation, Defendant asked to retrieve two bags from

                                              11
            Case 2:18-cr-00049-cr Document 68 Filed 12/04/18 Page 12 of 15




the Aircraft and the agents agreed that he could do so. He consented to a search of the
Aircraft and assisted the agents in that search.
       Throughout the encounter in TFA McGarghan's vehicle and in the search of the
Aircraft, Defendant was not physically touched or restrained in any manner. The agents
neither displayed nor threatened force. The tone of the conversation was conversational
and Defendant was not advised that his arrest was imminent. Regardless of whether a
reasonable person in Defendant's position would have felt free to leave, Defendant's
freedom of movement was not constrained commensurate with "a formal arrest."
Newton, 369 F.3d at 672.
       Based on the totality of the circumstances, Defendant was not subjected to
custodial interrogation in TFA McGarghan's vehicle and Miranda warnings were thus
not required. See United States v. Faux, 828 F.3d 130, 135 (2d Cir. 2016). Defendant's
motion to suppress the statements he made in TFA McGarghan' s vehicle is therefore
DENIED.
       C.      Whether Defendant Invoked his Right to Counsel.
       Upon his arrest, SA Hope read Miranda warnings to Defendant from a card and
Defendant did not invoke his right to silence or right to counsel. 2 Defendant was not
questioned at that time. TF A McGarghan transported Defendant as far as Vergennes,
Vermont, at which point Defendant was moved into SA Hope's vehicle for the remainder
of the trip to the correctional facility where he would be booked and detained pending a
court appearance. When Defendant entered SA Hope's vehicle, SA Hope read Defendant
Miranda warnings again. Defendant contends that after this second reading, he invoked
his right to counsel by stating "I do want an Attorney, also." (Doc. 58-3 at 4.) This,
however, is only a partial description of what occurred.


2
  A defendant seeking to invoke his Miranda rights '"must do so through a clear, unambiguous
affirmative action or statement."' United States v. Oehne, 698 F.3d 119, 123 (2d Cir. 2012)
(quoting United States v. Plugh, 648 F.3d 118, 124 (2d Cir. 2011)). "A requirement of an
unambiguous invocation of Miranda rights results in an objective inquiry." Berghuis v.
Thompkins, 560 U.S. 370, 381 (2010) (holding that a suspect "who wants to invoke his or her
right to remain silent [must] do so unambiguously.").

                                              12
         Case 2:18-cr-00049-cr Document 68 Filed 12/04/18 Page 13 of 15




       In order to invoke the right to counsel guaranteed under Miranda, a "suspect must
unambiguously request counsel[,]" which requires the suspect to "articulate his desire to
have counsel present sufficiently clearly that a reasonable police officer in the
circumstances would understand the statement to be a request for an attorney." Davis v.
United States, 512 U.S. 452, 459 (1994) (emphasis supplied). It is well established that,
"[i]f an accused makes a statement concerning the right to counsel 'that is ambiguous or
equivocal' or makes no statement, the police are not required to end the interrogation, or
ask questions to clarify whether the accused wants to invoke his or her Miranda rights[.]"
Berghuis v. Thompkins, 560 U.S. 370, 381 (2010) (quoting Davis, 512 U.S. at 459, 461-
62).
       After informing Defendant of his Miranda rights a second time, SA Hope asked
Defendant if he was willing to answer questions, to which Defendant responded "I, I am
willing to answer questions. But I do want an, an Attorney, also." (Doc. 58-3 at 4.) This
statement was equivocal because while Defendant was clear in stating that he wanted an
attorney, he was equally clear that he was willing to speak with SA Hope at that time.
Because of the juxtaposition of these statements, Defendant could reasonably be
understood to have requested that an attorney be appointed to him: (I) before
questioning; (2) during questioning; or (3) in the criminal case connected to his arrest. In
light of the ambiguity, SA Hope asked appropriate clarifying questions in order to
determine whether Defendant wanted an attorney present before any questioning or
whether he was willing to speak with SA Hope without an attorney present. In response,
Defendant did not ask that an attorney be present but rather affirmatively clarified that he
was willing to engage in a recorded "back and forth" conversation with SA Hope without
an attorney:
             Agent Hope: Like, would you like to consult with an Attorney? I
       mean, we're driving right now, obviously. But-
               Mr. Efthimiatos: Right.
               Agent Hope: -- I mean, would you like to consult with -
               Mr. Efthimiatos: Are you going to interview me at the, at the jail?

                                             13
         Case 2:18-cr-00049-cr Document 68 Filed 12/04/18 Page 14 of 15




              Agent Hope: No, no, not- this is more so - I guess, right now, this
       is more of a conversation. It's, it's not really- it's more to just having a
       back-and-forth conversation. But I want you to be aware of your rights.
              Mr. Efthimiatos: Okay.
              Agent Hope: That's really what it is.
              Mr. Efthimiatos: I understand.
             Agent Hope: So, do you - would you prefer to have an Attorney
       with you before we do that? Would you prefer to -
              Mr. Efthimiatos: We can have -
              Agent Hope: - talk to an Attorney -
              Mr. Efthimiatos: - a back-and-forth conversation.
              Agent Hope: That's okay-
              Mr. Efthimiatos: Sure.
              Agent Hope: - with you?
              Mr. Efthimiatos: Yes.
              Agent Hope: Okay. All right.
Doc. 58-3 at 4-5; see McNeil v. Wisconsin, 501 U.S. 171, 178 (1991) (holding invocation
of the right to counsel under Miranda requires "at a minimum, some statement that can
reasonably be construed to be an expression of a desire for the assistance of an attorney in
dealing with custodial interrogation by the police") (emphasis in original). Defendant
proceeded to ask SA Hope about his cell phone and thereafter discussed a number of
subject matters, some casual conversation and others investigatory, frequently
interrupting SA Hope and volunteering information.
       Because Defendant did not unequivocally express a "desire to deal with the police
only through counsel," Edwards v. Arizona, 451 U.S. 477,484 (1981), but rather
affirmatively agreed to a conversation with SA Hope without one, Defendant's motion to
suppress the statements made in SA Hope's vehicle on the grounds that his right to
counsel was violated must be DENIED.




                                             14
         Case 2:18-cr-00049-cr Document 68 Filed 12/04/18 Page 15 of 15




                                   CONCLUSION
      For the reasons stated above, Defendant's motion in limine to exclude statements
obtained in violation of Miranda (Doc. 54) is DENIED.
SO ORDERED.
      Dated at Burlington, in the District of Vermont, this ~ay of December, 2018.



                                        Chri~illlge
                                        United States District Court




                                          15
